COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-107-CV

IN THE INTEREST OF I.M., K.M.,
A.M., AND M.M., CHILDREN


                                     ----------

           FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY

                                     ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                     ----------

      We have considered appellant V.M.’s “Motion To Dismiss Appeal.” It is

the court’s opinion that the motion should be granted; therefore, we dismiss the

appeal of appellant V.M. See Tex. R. App. P. 42.1(a)(1), 43.2(f). The appeal

of appellant T.N. remains pending.


                                                  PER CURIAM


PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: June 25, 2009




      1
          … See Tex. R. App. P. 47.4.